ORDER OF DISBARMENT
On October 17, 1991, the Disciplinary Board of the Supreme Court submitted its Report, together with the Findings and Recommendation of the Hearing Panel, to the Supreme Court in the above-entitled matter. The record of the formal proceedings filed with the Court shows that a Petition for Discipline and Summons were served upon Bruce C. Britton on March 18, 1991, stating that Respondent Britton was suspended by the North Dakota Supreme Court in Disciplinary Board v. Britton, 456 N.W.2d 772 (N.D.1990); and alleging that he was convicted on June 18, 1990, in the Circuit Court of Fairfax County, Virginia, for practicing law after his license had been suspended by the Virginia State Bar Disciplinary Board and that this conviction is a misdemeanor and is a serious crime as defined by Rule 4.1(C) of the North Dakota Procedural Rules for Lawyer Disability and Discipline.
Respondent Britton filed no Answer to the Petition. A Hearing Panel of the Disciplinary Board granted Disciplinary Counsel’s Motion for Default and made findings consistent with the Petition. On September 30, 1991, the Disciplinary Board of the Supreme Court unanimously adopted the findings and the recommendation of the Hearing Panel that Respondent Britton be disbarred from the practice of law in this State.
On January 22, 1992, at the request of the Disciplinary Board, the proceedings in this matter were stayed by this Court pending completion of reciprocal proceedings based on Britton’s disbarment in Virginia on December 13, 1991.
On April 30, 1992, Vivian Berg, Disciplinary Counsel, filed a Petition for Order of Disbarment and Affidavit based upon Rule 4.4, NDPRLDD. The Petition, pursuant to the recommendation of the Disciplinary Board, requested that this Court enter an Order of Reciprocal Discipline disbarring Bruce C. Britton, who was admitted July 15, 1966, to the Bar of the State of North Dakota.
The Court considered the matter, and
ORDERED, that Bruce C. Britton be disbarred from the practice of law in the State of North Dakota.
/s/ Ralph J. Erickstad RALPH J. ERICKSTAD Chief Justice
/s/ Gerald W. VandeWalle GERALD W. VANDE WALLE Justice
/s/ Herbert L. Meschke HERBERT L. MESCHKE Justice
/s/ Beryl J. Levine BERYL J. LEVINE Justice
/s/ J. Philip Johnson J. PHILIP JOHNSON Justice